Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered February 26, 2002. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of driving while intoxicated as a class E felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and aggravated unlicensed operation of a motor vehicle in the third degree (§511 [1] [a]), defendant contends only that he was denied his constitutional right to a speedy trial. We reject that *1149contention. Given the nature of the charges in this case, the fact that the 4V4-year preindictment delay was caused entirely by defendant’s initial flight and subsequent efforts to avoid apprehension, the fact that defendant was not incarcerated until shortly before the filing of the indictment, and the lack of any showing of prejudice attributable to the delay, defendant’s constitutional right to a speedy trial was not violated (see People v Watson, 299 AD2d 735, 736 [2002], lv denied 99 NY2d 633 [2003]; People v Hawkins, 290 AD2d 320, 321 [2002]; People v Hammer, 190 AD2d 521, 522 [1993], lv denied 81 NY2d 971 [1993]; see generally People v Taranovich, 37 NY2d 442, 445 [1975]). Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Hayes, JJ.